IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


MELVIN JACKSON,                        : No. 61 EM 2014
                                       :
                 Petitioner            :
                                       :
                                       :
          v.                           :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (SEPTA),                         :
                                       :
                 Respondents           :


                                    ORDER



PER CURIAM

    AND NOW, this 6th day of August, 2014, the Petition for Review is DENIED.